Case: 12-15859     Date Filed: 05/01/2013   Page: 1 of 3


                                                            [DO NOT PUBLISH]

                IN THE UNITED STATES COURT OF APPEALS

                         FOR THE ELEVENTH CIRCUIT

                         ___________________________

                                 No. 12-15859
                             Non-Argument Calendar
                          __________________________

                       D. C. Docket No. 7:09-cv-00147-CLS

GARY GOFF,
On behalf of himself and all others similarly situated,

                                                                 Plaintiff-Appellant,

                                       versus

LASALLE BANK, N.A.,
as Trustee for the MLMI Trust Series 2006-RM4,

                                                               Defendant-Appellee.

                          __________________________

                   Appeal from the United States District Court
                      For the Northern District of Alabama
                        __________________________

                                   (May 1, 2013)

Before TJOFLAT, MARCUS and KRAVITCH, Circuit Judges.


PER CURIAM:
               Case: 12-15859    Date Filed: 05/01/2013    Page: 2 of 3


      This case arises out of a real estate mortgage transaction entered into by Gary

Goff and LaSalle Bank’s assignor on June 20, 2006. On January 23, 2009, Gary

Goff sued LaSalle under the Truth in Lending Act (“TILA”), 15 U.S.C. § §

1601-67(e) for statutory damages and rescission. He claimed entitlement to such

relief (1) because the closing statement did not disclose that he was required to make

monthly payments to repay the loan, and (2) the right-to-rescind form was defective

because the form did not state the date of the closing or the date of the expiration of

his right to rescind the loan.

      LaSalle moved the District Court for judgment on the pleadings, asserting that

Goff’s claims for damages were time-barred by TILA’s one-year statute of

limitations for damages, and that Goff’s right to rescind expired after midnight of the

third business day following the closing. The Magistrate Judge to whom the case

was referred agreed that the claim for damages was time barred. The rescission

issue, he said, turned on the question of whether the form failed to “clearly and

conspicuously disclose” that Goff had the right to cancel the mortgage transaction

within three business days after it occurred. The judge found that although the form

was undated and the time in which he had the right to cancel was not clearly and

conspicuously explained, the form clearly and conspicuously explained that the

period in which he could exercise the right to rescind was three business days. The

                                          2
              Case: 12-15859     Date Filed: 05/01/2013   Page: 3 of 3


Magistrate Judge therefore issued a Report and Recommendation recommending

that the District Court grant LaSalle’s motion. The court followed the

recommendation, dismissed Goff’s complaint, and gave LaSalle judgment. Goff

now appeals. We affirm.

      The documents provided Goff at closing were plainly sufficient to inform him

of his rights and obligations. The disclosure statement provided the number and

amounts of all loan payments; hence, a reasonable consumer could determine the

payment dates. And the Notice of Right to Cancel informed Goff that his right to

cancel would expire “three business days from . . . the date you received this notice

of right to cancel.” He received the Notice on the date of the closing.

      AFFIRMED.




                                          3